PER CURIAM:
Don McKinney appeals the district court’s order dismissing his civil action for failure to state a claim upon which relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See McKinney v. Earls, No. CA-03-153-2 (W.D.Va. June 26, 2004). We deny McKinney’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED